                                          Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAVID BENNETT,
                                  11                                                      Case No. 19-08166 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                       RECONSIDERATION; REOPENING
 United States District Court




                                  13                                                      ACTION; DIRECTING PLAINTIFF
                                                                                          TO FILE AMENDED COMPLAINT
                                  14     PROP. 47 PUBLIC DEFENDER, et al.,                REVOKING E-FILE STATUS;
                                                                                          DENYING MOTION FOR
                                  15                   Defendants.                        APPOINTMENT OF COUNSEL
                                  16                                                      (Docket No. 11)
                                  17

                                  18          Plaintiff, a state parolee at the time he filed this action, filed the instant pro se civil
                                  19   rights action pursuant to 42 U.S.C. § 1983 against the Public Defenders Lara Wallem and
                                  20   Maried O’Keefe of the “Public Defenders for Prop 47 Department,” and the Sixth District
                                  21   Appellate Program (“SDAP”). Dkt No. 1 at 1. On June 10, 2020, the Court dismissed the
                                  22   complaint with leave to amend. Dkt. No. 7. In the same order, Plaintiff was granted leave
                                  23   to proceed in forma pauperis and permission for electronic filing. Id. On July 24, 2020,
                                  24   the Court dismissed the complaint for Plaintiff’s failure to file an amended complaint in
                                  25   the time provided and entered judgment the same day. Dkt. Nos. 9, 10.
                                  26          On August 11, 2020, Plaintiff filed a “motion for extension of time and
                                  27   reconsideration and preliminary injunction and temporary restraining order due to covid-19
                                  28   conditions and motion for counsel.” Dkt. No. 11 at 1. The Court addresses each of these
                                            Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 2 of 7




                                   1   motions below.
                                   2

                                   3                                           DISCUSSION
                                   4   A.     Motion for Extension of Time and Reconsideration
                                   5          At the time he filed this action, Plaintiff was out on parole. Dkt. No. 1. Plaintiff
                                   6   states that on April 5, 2020, he was arrested and placed in Butte County Jail. Dkt. No. 11
                                   7   at 1. On May 29, 2020, he filed a notice of change of address to Butte County Jail. Dkt.
                                   8   No. 8. Plaintiff asserts that the court order should have been sent to his Butte County
                                   9   address, and now requests reconsideration of the dismissal and more time to amend the
                                  10   complaint. Id. Since the change of address was filed before the Court issued the initial
                                  11   review order, there is no reason to believe that the order was not sent to the current address
                                  12   provided by Plaintiff. Nevertheless, in the interest of justice, the Court will assume that a
Northern District of California
 United States District Court




                                  13   clerical error delayed Plaintiff’s receipt of the Court’s Order of Dismissal with Leave,
                                  14   causing Plaintiff to miss the deadline. Accordingly, his motion for reconsideration is
                                  15   GRANTED. The Clerk shall be directed to vacate the judgment and reopen this action.
                                  16   Plaintiff’s request for an extension of time is also GRANTED. Plaintiff shall file an
                                  17   amended complaint in the time provided at the end of this order.
                                  18   B.     Motion for Preliminary Injunction and Temporary Restraining Order
                                  19          Plaintiff seeks injunctive relief against Butte County Jail based on COVID-19
                                  20   related hardships. Dkt. No. 11 at 2-6. However, these are new claims against new
                                  21   Defendants which are unrelated to the underlying claims in this action which is based on a
                                  22   claim for damages based on an allegedly unconstitutional conviction. Dkt. No. 9 at 2-4.
                                  23   The Court advised that Plaintiff’s claim for damages may be barred by Heck v. Humphrey,
                                  24   512 U.S. 477 (1994), and that Plaintiff must provide proof that the challenged conviction
                                  25   has been invalidated and that he must also name the proper Defendant. Id. at 4.
                                  26   Accordingly, that damage claim related to an unconstitutional conviction is the only claim
                                  27   that the Court will entertain in this action. If Plaintiff wants relief from conditions at Butte
                                  28                                                  2
                                            Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 3 of 7




                                   1   County Jail, he must file a separate action and be subject to those filing fees. Accordingly,
                                   2   the motion for preliminary injunction and temporary restraining order is DENIED.
                                   3   C.     Electronic Filing Status
                                   4          In light of the fact that Plaintiff is now in custody, the Court revokes his e-file
                                   5   status. The Clerk shall remove the e-filing designation on this case. Plaintiff shall be
                                   6   served paper copies of all filings in this matter.
                                   7   D.     Motion for Appointment of Counsel
                                   8          Plaintiff seeks appointment of counsel because of his alleged incompetency and
                                   9   ongoing mental health proceedings. Dkt. No. 11 at 7.
                                  10          1.     Appointment of Counsel under 28 U.S.C. § 1915
                                  11          There is no constitutional right to counsel in a civil case unless an indigent litigant
                                  12   may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social
Northern District of California
 United States District Court




                                  13   Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997)
                                  14   (no constitutional right to counsel in § 1983 action), withdrawn in part on other grounds
                                  15   on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). However, a court “may request
                                  16   an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).
                                  17   The decision to request counsel to represent an indigent litigant under § 1915 is within “the
                                  18   sound discretion of the trial court and is granted only in exceptional circumstances.”
                                  19   Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the “exceptional
                                  20   circumstances” of the plaintiff seeking assistance requires an evaluation of the likelihood
                                  21   of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to
                                  22   articulate his claims pro se in light of the complexity of the legal issues involved. See
                                  23   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand,113
                                  24   F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
                                  25   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Both of these factors must be viewed
                                  26   together before reaching a decision on a request for counsel under § 1915. See id.
                                  27          Generally, a plaintiff that shows at least some ability to articulate his claims is not
                                  28                                                   3
                                          Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 4 of 7




                                   1   entitled to appointment of counsel, regardless of whether he has mental and physical health
                                   2   problems or is incarcerated. See, e.g., Warren v. Harrison, 244 Fed. Appx. 831, 832 (9th
                                   3   Cir. 2007) (holding that an inmate plaintiff who had alleged mental illness did not qualify
                                   4   for appointment of counsel because he competently presented his claims and attached three
                                   5   pertinent exhibits); Miller v. McDaniel, 124 Fed. Appx. 488, 490 (9th Cir. 2005) (holding
                                   6   that an inmate plaintiff with mental health problems was not entitled to appointment of
                                   7   counsel because he demonstrated an ability to articulate his claims pro se); Palmer v.
                                   8   Valdez, 560 F.3d 965, 970 (2009) (holding that an inmate plaintiff who was suffering pain
                                   9   from a surgery and had limited access to legal documents did not require appointment of
                                  10   counsel because he did a good job presenting his case, was well organized, made clear
                                  11   points, and presented evidence effectively). Here, as in the cases cited above, Plaintiff has
                                  12   shown an ability to articulate his claims in spite of his alleged mental health issues:
Northern District of California
 United States District Court




                                  13   Plaintiff seeks damages for an allegedly unconstitutional conviction. See supra at 2.
                                  14   Furthermore, the issues presented are not particularly complex. Accordingly, Plaintiff’s
                                  15   request for appointment of counsel is DENIED without prejudice for lack of exceptional
                                  16   circumstances. See Agyeman, 390 F.3d at 1103; Rand, 113 F.3d at 1525; Terrell, 935 F.2d
                                  17   at 1017; Wilborn, 789 F.2d at 1331.
                                  18          2.     Appointment of Guardian Ad Litem under Fed. R. Civ, P. 17(c)
                                  19          Based on his assertion of mental health issues, the Court will also consider whether
                                  20   Plaintiff warrants appointment of a guardian ad litem under Federal Rule of Civil
                                  21   Procedure 17(c), which provides in relevant part that:
                                  22
                                              A minor or an incompetent person who does not have a duly appointed
                                  23          representative may sue by a next friend or by a guardian ad litem. The
                                              court must appoint a guardian ad litem – or issue another appropriate order
                                  24          – to protect a minor or incompetent person who is unrepresented in an
                                  25
                                              action.

                                  26
                                       Fed. R. Civ. P. 17(c)(2). The Ninth Circuit has held that when “a substantial question”
                                  27

                                  28                                                  4
                                          Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 5 of 7




                                   1   exists regarding the mental incompetence of a pro se litigant, the district court should
                                   2   conduct a hearing to determine competence so that a guardian ad litem may be appointed if
                                   3   appropriate. Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005); Krain v. Smallwood,
                                   4   880 F.2d 1119, 1121 (9th Cir. 1989). Other circuits have held that a district court’s duty of
                                   5   inquiry under Rule 17(c) is triggered by “verifiable evidence” of incompetence. See, e.g.,
                                   6   Powell v. Symons, 680 F.3d 301, 307 (3rd Cir. 2012); Ferrelli v. River Manor Health Care
                                   7   Center, 323 F.3d 196, 203 (2d Cir. 2003).
                                   8          The Ninth Circuit found a “substantial question” regarding competence where a pro
                                   9   se prisoner litigant submitted a letter from the prison psychiatrist stating that the litigant
                                  10   was under his care, had been diagnosed with schizophrenia, and was taking psychotropic
                                  11   medications, see Allen, 408 F.3d at 1152, but it found no substantial question where a pro
                                  12   se litigant merely asserted that the district court should have conducted a competency
Northern District of California
 United States District Court




                                  13   hearing, see Day v. Sonoma Cnty., 1997 WL 686016, at *2 (9th Cir. Oct. 30, 1997). The
                                  14   Third Circuit found “verifiable evidence” of incompetence where one co-plaintiff was
                                  15   adjudicated incompetence in a simultaneous criminal proceeding and the other co-plaintiff
                                  16   submitted a letter from a mental health professional. See Powell, 680 F.3d at 308-09. The
                                  17   Second Circuit has indicated that “verifiable evidence” could take the form of records from
                                  18   a court or public agency or evidence from a mental health professional, but that bizarre
                                  19   behavior, standing alone, is not sufficient to trigger a district court’s duty of inquiry under
                                  20   Rule 17(c). See Ferrelli, 323 F.3d at 201-02.
                                  21          In this case, Plaintiff submits no evidence of incompetence. Rather, he merely
                                  22   asserts that he is currently undergoing mental health proceedings, not that he has been
                                  23   found incompetent. As discussed above, Plaintiff has shown an ability to articulate his
                                  24   claims despite his mental health issues. See supra at 4. Furthermore, Plaintiff provides no
                                  25   letter from a mental health professional or other “verifiable evidence” of his incompetence
                                  26   to trigger this Court’s duty of inquiry. See Ferrelli, 323 F.3d at 201-02. Plaintiff’s mere
                                  27   assertion that he needs the assistance of counsel to proceed with the case, without more, is
                                  28                                                   5
                                          Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 6 of 7




                                   1   not sufficient to raise a substantial question. See, e.g., Day, 1997 WL 686016, at *2.
                                   2   Accordingly, the Court finds that in the absence of verifiable evidence of incompetence,
                                   3   there is no substantial question regarding Plaintiff’s competence and therefore no duty of
                                   4   inquiry. See Allen, 408 F.3d at 1152; Ferrelli, 323 F.3d at 201-02. Plaintiff does not
                                   5   warrant appointment of a guardian ad litem under Rule 17(c).
                                   6

                                   7                                          CONCLUSION
                                   8          For the reasons state above, the Court orders as follows:
                                   9          1.     Plaintiff’s motion for reconsideration is GRANTED. Judgment is hereby
                                  10   VACATED. Dkt. No. 10. The Clerk shall reopen this action.
                                  11          2.     Plaintiff’s request for an extension of time to file an amended complaint is
                                  12   GRANTED. Within twenty-eight (28) days from the date this order is filed, Plaintiff
Northern District of California
 United States District Court




                                  13   shall file an amended complaint using the court’s form complaint to attempt to remedy the
                                  14   deficiencies discussed in the Court’s Order of Dismissal with Leave to Amend. Dkt. No.
                                  15   7. The amended complaint must include the caption and civil case number used in this
                                  16   order, i.e., Case No. C 19-08166 BLF (PR), and the words “AMENDED COMPLAINT”
                                  17   on the first page. Plaintiff must answer all the questions on the form in order for the action
                                  18   to proceed. Plaintiff is reminded that the amended complaint supersedes the original, and
                                  19   Plaintiff may not make references to the original complaint. Claims not included in the
                                  20   amended complaint are no longer claims and defendants not named in an amended
                                  21   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  22   Cir.1992).
                                  23          Failure to respond in accordance with this order by filing an amended
                                  24   complaint in accordance with the above in the time provided will result in the
                                  25   dismissal of this action without prejudice and without further notice to Plaintiff.
                                  26          3.     Plaintiff’s e-filing status is REVOKED. Plaintiff shall no longer be treated
                                  27   as an e-filing litigant. Hereinafter, paper copies of all court orders shall be served on
                                  28                                                  6
                                            Case 5:19-cv-08166-BLF Document 14 Filed 09/02/20 Page 7 of 7




                                   1   Plaintiff, including this order.
                                   2             4.        Plaintiff’s motion for appointment of counsel is DENIED without prejudice
                                   3   for lack of exceptional circumstances.
                                   4             This order terminates Docket No. 11.
                                   5             IT IS SO ORDERED.
                                   6   Dated: _September 2, 2020______                              ________________________
                                                                                                    BETH LABSON FREEMAN
                                   7
                                                                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Recon; Reopening; EOT to file Am.Compl.
                                       PRO-SE\BLF\CR.19\08166Bennett_eot.recon

                                  26

                                  27

                                  28                                                            7
